DETAILED ACTION
	This office action is in response to the Applicant Amendment on 10/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Myers-Ward et al., “Spontaneous Conversion of Basal Plane Dislocations in 4° Off-Axis 4H-SiC Epitaxial Layers”, Cryst. Growth Des. 2014) in view of Matsuhata et al. (“Analysis of Dislocation Structures in 4H-SiC by Synchrotron X-Ray Topography”, Electr Eng Jpn, 197(3): .
	Regarding claim 1, Myers-Ward et al. teaches a silicon carbide epitaxial substrate comprising: a silicon carbide single-crystal substrate having a polytype of 4H and having a principal surface inclined at an angle Θ from a {0001} plane in a <11-20> direction (see pp. 5332, third paragraph, also see Title); and a silicon carbide epitaxial layer provided on the principal surface and having a basal plane dislocation (see Abstract), wherein even when the basal plane dislocation is irradiated with an ultraviolet light having a power of 270 mW and a wavelength of 313 nm for 10 seconds, the basal plane dislocation does not move (Abstract teaches basal plane dislocations are converted, therefore, they would not move).
	Myers-Ward et al. does not teach that the basal plane dislocation has a portion extending in a <1-100> direction and a portion extending in a <11-20> direction, however, Matsuhata et al. teaches that such basal plane dislocations are common (at least Figure 5, where F-E-D dislocation extends in the claimed direction).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include such a basal plane dislocation in the device of Myers-Ward et al. since such dislocations are common in epitaxial silicon carbide substrates.
Regarding claim 3, Myers-Ward et al. teaches that the angle Θ is 4° (see at least Title).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myers-Ward et al. in view of Matsuhata et al. as applied to claim 1 above, and further in view of Burk et al. (US 2014/0054609).
Regarding claim 2, Myers-Ward et al. teaches 75 mm and 100 mm substrate sizes (pp. 5332 third paragraph and pp. 5336 second paragraph) but does not teach a diameter of greater than or equal to 150 mm.  Burk et al. teaches that an epitaxial SiC substrate can be about 150 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate diameter of about 150 mm for the substrate size of Myers-Ward et al. since doing so would allow one to form more devices on one substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813